FILED: April 16, 1998

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT

                                 No. 97-1604(L)
                                 (CA-95-591-2)


BROWN & WILLIAMSON TOBACCO CORPORATION; LORILLARD
TOBACCO COMPANY; PHILIP MORRIS, INCORPORATED; RJ
REYNOLDS TOBACCO
COMPANY,

                                                               Plaintiffs - Appellants,

            and


COYNE BEAHM,         INCORPORATED;   LIGGETT      GROUP,
INCORPORATED,

                                                                            Plaintiffs,

            versus


FOOD & DRUG ADMINISTRATION; DAVID A. KESSLER, M.D.,
Commissioner of Food and Drugs,

                                                              Defendants - Appellees,


ATTORNEYS GENERAL OF THE STATE OF MINNESOTA; STATE
OF ALASKA; OF ARIZONA; STATE OF ARKANSAS; STATE OF
COLORADO; STATE OF CONNECTICUT; STATE OF FLORIDA;
STATE OF HAWAII; STATE OF ILLINOIS; STATE OF INDIANA;
STATE OF IOWA; STATE OF LOUISIANA; STATE OF KANSAS;
STATE OF MAINE; STATE OF MARYLAND; STATE OF
MASSACHUSETTS; STATE OF MICHIGAN; STATE OF MISSISSIPPI;
STATE OF MISSOURI; STATE OF MONTANA; STATE OF NEVADA;
STATE OF NEW HAMPSHIRE; STATE OF NEW JERSEY; STATE OF
NEW MEXICO; STATE OF NEW YORK; STATE OF NORTH
DAKOTA; STATE OF OHIO; STATE OF OKLAHOMA; STATE OF
OREGON; STATE OF PENNSYLVANIA; STATE OF RHODE ISLAND;
STATE OF SOUTH DAKOTA; STATE OF TEXAS; STATE OF UTAH;
STATE OF VERMONT; STATE OF WASHINGTON; STATE OF WEST
VIRGINIA; STATE OF WISCONSIN; THE CITY AND COUNTY OF
SAN FRANCISCO; PUBLIC CITIZEN; THE AMERICAN ACADEMY
OF PEDIATRICS; AMERICAN CANCER SOCIETY; AMERICAN
COLLEGE PREVENTIVE        MEDICINE; AMERICAN HEART
ASSOCIATION; AMERICAN LUNG ASSOCIATION; AMERICAN
MEDICAL ASSOCIATION; AMERICAN MEDICAL WOMEN'S
ASSOCIATION; AMERICAN PUBLIC HEALTH ASSOCIATION;
AMERICAN SOCIETY OF ADDICTION MEDICINE; THE HMO
GROUP; NATIONAL ASSOCIATION OF ELEMENTARY SCHOOL
PRINCIPALS; NATIONAL ASSOCIATION OF SECONDARY SCHOOL
PRINCIPALS; NATIONAL CENTER FOR TOBACCO-FREE KIDS;
STATE OF KENTUCKY; WASHINGTON LEGAL FOUNDATION
("WLF"); MARIO ANDRETTI; DON GARLITS; AL UNSER; RUSTY
WALLACE; CALE YARBOROUGH; RICHARD BURR, CASS
BALLENGER, HOWARD COBLE, United States Representatives,
LAUCH FAIRCLOTH, United States Senator,

                                                                                           Amici Curiae.



                                              ORDER



       The Court directs that this case be reargued in Charleston, West Virginia on Tuesday, June 9, 1998.

Oral argument shall commence at 9:30 a.m.

                                                        For the Court


                                                        /s/ Patricia S. Connor
                                                                  Clerk